 In the Matter of W. SHERMANBURNS,;RAYMOND J. BURNS, ASHLEYJOHN BURNS, tWILLIAM ;J. BURNS, ' AND WILLIAM SHERMAN BURNS,JR. (DOING BUSINESS UNDER THE FIRM NAME AND STYLE BURNSINTERNATIONAL DETECTIVE AGENCY)andAMERICAN FEDERATION OFLABORCase No. R-25487.--Decided June 8,1943Mr. CharlesJ.Wokasien,of Buffalo,N. Y., for the Company.Mr. Neil J. Cunningh m,of Buffalo,N. Y., for the A. `F. 'L.Mr. Edward F. Gray;of Buffalo, N.Y., for the CIO.Mr. David; V. Easton,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the A. F. L., alleging that a question affecting commerce hadarisen concerning' the representation- of employees of: W. ShermanBurns, Raymond J. Burns, Ashley John Burns, William J. Burns,andWilliam Sherman Burns, Jr. (doing business under the firmname and style Burns International Detective Agency), Buffalo, NewY drk, herein called the Company, employed as uniformed guards atthe Houde Engineering Company Division of the Houdaille-HersheyCorporation, Buffalo, New York, herein called the Corporation, theNational Labor. Relations Board provided for an appropriate hear-ing upon due notice before Francis V. Cole, Trial Examiner. Saidhearing was held at Buffalo, New York, on May 21, 1943. The Com-pany, the A. F. L.,. and United Automobile, Aircraft & AgriculturalImplement Workers of America, CIO, herein called the CIO, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidenceTearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :50 N. L R. B, No. 37.219 220DECISIONS01F'NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI. ' THE BUSINESS OF THE COMPANYW. Sherman Burns, Raymond J. Burns,, Ashley John Burns,William J. Burns, and WilliafnvSherman Burn's, Jr., (doing bu"sinessunder the firm name' and style Burns International DetectiveAgency), are engaged in a general detective business with offices inthe principal cities of the United States, and furnish guards to vari-ous manufacturing plants throughout the country.The Corpora-tion, through its Houde Engineering Company Division, operates aplant and an annex at Buffalo, New York, with which we are con-cerned herein.A contract between- the Company and the Corpora-tion provides for the furnishing by the Company of uniformedguards for the protection of the above-mentioned plant and annex.The Corporation at its Houde Engineering Company Division isengaged in the manufacture of various airplane and automotive parts,most of which are produced for use in=the national war effort. Inaccordance with our previous decision concerning other' employees ofthe Company engaged at plants owned by the Corporation,' we findthat the Company is engaged in commerce within the meaning, of theNational Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor is a labor organization admittingto membership employees of the Company.United Automobile, Aircraft & Agricultural Implement Workersof America is a labor organization affiliated with, the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize either labor organizationas-the exclusive bargaining representative of the uniformed guardsemployed at the plant and annex of the Corporation unless and untilthere has been a certification by the, Board.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that each of the labor organizations involvedMatterofWilliam JBurnsDetectiveAgency,49 N. L. R. 13 . 385. BURTTIS INTERNATIONAL DETECTIVE AGENCY221herein represents a substantial number of employees in, the unit here-inafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the stipulation of the parties, we find that alluniformed guards patrolling the premises of the Houde EngineeringDivision of the Corporation, excluding the chief guard and sergeants,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy'virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of National,Labor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as-part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with W. ShermanBurns, Raymond J. Burns, Ashley John Burns, William J. Burns,and William Sherman Burns, Jr., (doing business under the firmname and style Burns International Detective Agency), Buffalo, NewYork, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date" of thisDirection, under the direction and supervision of the Regional Di--2The Field Examiner reported that the A. F. L submitted 56 designation cards, ofwhich 54 bore apparently genuine ouginal signatures and names appearing upon the Com-pany's pay roll of April 22, 1943This pay roll contained the names of 66 persons withinthe appiopuate unitThe CIO submitted 13 designation cards, of which 8 bole apparentlygenuine original signatures, and the names of persons appearing upon the above-mentionedpay roll. 222D'EC'ISIONS' OF NATIONAL' LABOR RELATIONS- BOIARD-rector for the Third Region, acting in this matter as agent for the'National Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were -employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in armed forces of the United States who pre-sent themselves in, person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine'whe'ther" they, desire 'to be represented by American. Federation ofLabor, -or by United Automobile, AircraftAgricultural ImplementWorkers of America, affiliated with the Congress of Industrial Or-ganizations, for,the purposes of collective bargaining, or by neither.I